     Case 3:19-cv-02087-B Document 151 Filed 09/14/20                 Page 1 of 3 PageID 4766


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DIANE D. JONES,                                 )
                                                )
         Plaintiff,                             )
                                                )
v.                                              )       Civ. No. 3:19-cv-02087-B
                                                )
REALPAGE, INC. d/b/a LEASINGDESK                )
SCREENING,                                      )
                                                )
         Defendant.                             )


     DEFENDANT REALPAGE, INC.’S RESPONSE TO PLAINTIFF’S MOTION FOR
     LEAVE TO FILE NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
                        MOTION TO CERTIFY CLASS

         Defendant RealPage, Inc. (“RealPage”), by counsel, submits the following response to

Plaintiff, Diane Jones’s (“Plaintiff”), Motion for Leave to File Notice of Supplemental Authority

in Support of Motion to Certify Class (“Motion,” Dkt. Nos. 149, 150).

         After having had their prior notice struck by the Court, see Dkt. No. 147, Plaintiff requests

leave to file a notice of “supplemental authority” identifying a recent decision issued from the

United States District Court for the Eastern District of Pennsylvania, in which the district court

certified a class involving issues that are distinct from those presently before this Court. McIntyre

v. RealPage, Inc., No. 18-3934, 2020 WL 5017612 (E.D. Pa. Aug. 25, 2020).

         As an initial matter, RealPage does not oppose the Court’s consideration of the McIntyre

decision, which is readily available to the Court through regular legal research channels and has

been appealed to the Third Circuit. However, RealPage submits this succinct response to

Plaintiff’s Motion because the description of the case in the Motion is inaccurate, given that the

McIntyre decision is both irrelevant to the issues in the present case and incorrectly decided. This




                                                    1
  Case 3:19-cv-02087-B Document 151 Filed 09/14/20                  Page 2 of 3 PageID 4767


Court should disregard the contention that the McIntyre decision constitutes “supplemental

authority” for several reasons.

       First, McIntyre involves the issue of reporting updated dispositions for housing-related

cases that indisputably belonged to the named Plaintiff. McIntyre has nothing to do with, and did

not consider: (1) criminal records; or (2) RealPage’s criminal matching logic, including the many

variations in matching logic and changes to that logic over time that RealPage highlighted in its

opposition brief in this case (Dkt. No. 138). Yet, those are the relevant issues at the core of this

case. McIntyre is irrelevant.

       Second, McIntyre has no bearing on the typicality or adequacy of the named Plaintiff in

this case. Thus, the arguments made by RealPage in those regards in this action remain decisive.

       Third, to the extent there is overlap in issues between the two matters, McIntyre is contrary

to the voluminous and persuasive authority cited in RealPage’s opposition (Dkt. No. 138).

       Lastly, the McIntyre decision was improperly decided, and a petition to appeal that decision

under Fed. R. Civ. P. 23(f) was submitted to the Third Circuit on September 8, 2020. That petition

highlights the district court’s lack of rigorous analysis, along with some of the many legal and

factual errors in the court’s order. A copy of that brief is attached as Exhibit A.

 Dated: September 14, 2020                        By: /s/ Jessica R. Lohr
                                                  Ronald I. Raether (pro hac vice)
                                                  Jessica R. Lohr (pro hac vice)
                                                  TROUTMAN SANDERS LLP
                                                  5 Park Plaza, Suite 1400
                                                  Irvine, California 92614
                                                  Telephone: (949) 622-2700
                                                  Facsimile: (949) 622-2739
                                                  ron.raether@troutman.com
                                                  Jessica.lohr@troutman.com




                                                 2
Case 3:19-cv-02087-B Document 151 Filed 09/14/20    Page 3 of 3 PageID 4768


                                    Timothy St. George (pro hac vice)
                                    TROUTMAN SANDERS LLP
                                    1001 Haxall Point
                                    Richmond, Virginia 23219
                                    Telephone: (804) 697-1200
                                    Facsimile: (804) 698-1339
                                    Tim.st.george@troutman.com

                                    Attorneys for Defendant
                                    RealPage, Inc., d/b/a LeasingDesk Screening




                                    3
